
	
		II
		112th CONGRESS
		1st Session
		S. 817
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Portman introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To provide for the inclusion of independent regulatory
		  agencies in the application of the Unfunded Mandates Reform Act of 1995 (2
		  U.S.C. 1501 et seq.).
	
	
		1.Inclusion of application to
			 independent regulatory agencies
			(a)In
			 generalSection 421(1) of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 658(1)) is
			 amended by striking , but does not include independent regulatory
			 agencies.
			(b)Exemption for
			 monetary policyThe Unfunded Mandates Reform Act of 1995 (2
			 U.S.C. 1501 et seq.) is amended by inserting after section 5 the
			 following:
				
					6.Exemption for
				monetary policyNothing in
				title II, III, or IV shall apply to rules that concern monetary policy proposed
				or implemented by the Board of Governors of the Federal Reserve System or the
				Federal Open Market
				Committee.
					.
			
